979 So. 2d 1284 (2008)
Shirley G. LOCKMAN, Individually and on Behalf of Stanley G. Lockman, and Shandricka Grevious
v.
UNOPENED SUCCESSION OF Adeya JARMIN, Rick K. Colligan, Jr., U.S. Agencies, State Farm Insurance Company, St. Paul Fire and Marine Insurance Company, New Hampshire Insurance Company, Louisiana Municipal Risk Management Agency, the Town of Maringouin, and Safeway Insurance Company of Louisiana.
No. 2008-C-0480.
Supreme Court of Louisiana.
May 2, 2008.
In re New Hampshire Ins. Co.;  Defendant; Applying for Writ of Certiorari and/or Review, Parish of W. Baton Rouge, 18th Judicial District Court Div. A, No. 35,215; to the Court of Appeal, First Circuit, No. 2006 CA 2452.
Denied.
CALOGERO, C.J., would grant.
VICTORY, J., would grant.
TRAYLOR, J., would grant.